Citation Nr: 0929645	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-22 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for loss of visual 
acuity, to include residuals of an eye injury and retinitis 
pigmentosa.

2. Entitlement to service connection for loss of visual 
acuity, to include residuals of an eye injury and retinitis 
pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1974 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The Veteran requested a personal hearing before a Member of 
the Board at the RO in her May 2004 substantive appeal.  The 
Veteran failed to report for her scheduled hearing in 
September 2005.  The request is deemed withdrawn.  See 38 
C.F.R. § 20.704(d) (2008).

The Board remanded this case in April 2006 and August 2007 to 
ensure compliance with the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA).

The issue of entitlement to service connection for loss of 
visual acuity to include residuals of an eye injury and 
retinitis pigmentosa is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed December 1994 rating decision, the RO 
denied the Veteran's request to reopen her claim for loss of 
visual acuity, to include residuals of an eye injury and 
retinitis pigmentosa.

2. Evidence received since the December 1994 rating relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for loss of visual acuity, to include 
residuals of an eye injury and retinitis pigmentosa.


CONCLUSIONS OF LAW

1. The December 1994 rating decision which denied service 
connection for loss of visual acuity, to include residuals of 
an eye injury and retinitis pigmentosa, is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 3.156 
(2008).

2. The evidence received subsequent to the December 1994 
rating decision, with respect to service connection for loss 
of visual acuity, to include residuals of an eye injury and 
retinitis pigmentosa, is new and material; the claim for 
service connection for loss of visual acuity, to include 
residuals of an eye injury and retinitis pigmentosa, is 
therefore reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2008), 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. VCAA

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The instant claim arises from the denial of an application to 
reopen a claim for service connection for an eye disorder.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), The United 
States Court of Appeals for Veterans Claims (Court) addressed 
directives consistent with the VCAA with regard to new and 
material evidence.  While adequate Kent notice was not 
provided at the time of the last Board decision, the 
Veteran's case was remanded by the Board so as to provide 
proper notification.  A revised VCAA letter was issued in 
August 2007, and the Board notes that this letter fully 
addressed the Court's Kent directives.  

In the instant case, the appellant's claim is being granted 
to the extent that it is being reopened.  As such, any 
deficiencies with regard to VCAA are harmless and non-
prejudicial.


II. New and Material Evidence

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  See 38 
C.F.R. § 3.303(c), 4.9 (2008); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  In a 1990 opinion, the VA General 
Counsel determined that retinitis pigmentosa, though a 
congenital or hereditary disease, could be service connected 
if it was shown that the disease was first manifested during 
active military service.  See VAOPGCPREC 67-90 (July 18, 
1990), 55 Fed. Reg. 43,253 (Oct. 26, 1990).

The General Counsel stated that the mere genetic or familial 
predisposition to develop the symptoms, even if the 
individual was almost certain to develop the condition at 
sometime in his life, did not constitute having the disease.  
Only when symptomatology and/or an active disease process 
existed could a claimant be said to have developed the 
disease.

Thus, according to the General Counsel, if a claimant had a 
congenital or hereditary predisposition to retinitis 
pigmentosa prior to service, but no manifestations, and she 
later manifested the disease during active military service, 
service connection may be granted.  See Id.  General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2008).

In the present case, the Veteran is claiming entitlement to 
service connection for an eye disorder.  Specifically, she 
contends that her currently-diagnosed retinitis pigmentosa 
was incurred in or aggravated by active duty service.

The RO originally considered and denied the Veteran's claim 
for service connection for an eye disorder in a September 
1981 rating decision.  Her claim was denied at that time 
because the RO found that there was no evidence of an in-
service eye injury, and because the only in-service eye 
disorder was a refractive error.  Subsequently, her claim was 
reopened, however service connection for residuals of an eye 
injury was denied by the RO in a July 1985 rating decision.  
Service connection for residuals of an eye injury, and for 
retinitis pigmentosa, was denied in February 1988, as an eye 
disorder was not demonstrated in service, and because 
retinitis pigmentosa is a congenital disorder.  The Veteran's 
claim was again reopened in May 1993, however her claim was 
denied.  The RO noted that, although a diagnosis of retinitis 
pigmentosa was of record, the disorder was not diagnosed 
until 3-4 years post-service.

The Veteran's most recent application to reopen her claim was 
denied in a December 1994 rating decision.  A notice of 
disagreement was not received within the subsequent one-year 
period.  Therefore, the RO's December 1994 rating decision is 
final.  See 38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2008).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  
The evidence must be both new and material; if the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  See Justus 
v. Principi, 3 Vet. App. at 512.

As noted above, at the time of the September 1981 denial, the 
RO found that there was no evidence of an in-service eye 
injury, and that the only in-service eye disorder was a 
refractive error.  Evidence of record at the time of the most 
recent final decision, in December 1994, included service 
treatment records, several diagnoses of retinitis pigmentosa, 
and VA outpatient records noting treatment for her disorder.  
Service treatment records indicated that the Veteran's vision 
was 20/25, bilaterally, on enlistment in September 1974.  On 
separation examination in September 1977, her uncorrected 
vision was 20/50 in the left, and 20/100 in the right.  See 
VA examination report, September 23, 1977.  However, the 
record did not contain a medical opinion linking her current 
diagnosis of retinitis pigmentosa to her period of active 
service, or noting an initial manifestation of the disorder 
during active service.  Thus, the Board finds that new and 
material evidence in this case must establish that a chronic 
eye disorder was manifest during her period of active service 
or whether a preexisting eye disorder was aggravated therein.

Since the prior, final denial, new evidence has been added to 
her claims file.   Copies of the Veteran's service treatment 
records, of record at the time of the prior, final denial, 
statements by the Veteran in support of her claim, and VA 
outpatient reports have been added.  VA outpatient reports 
document recurring treatment for legal blindness and 
retinitis pigmentosa.  A VA outpatient treatment report from 
October 2003, an examination to assess the current nature of 
her eye disorders to include retinitis pigmentosa, noted that 
her service treatment records reflected progressive vision 
loss during the course of active duty.  The examiner further 
advised the Veteran to re-file her service connection claim 
for retinitis pigmentosa.  It was determined that she was 
legally blind, and the diagnosis of retinitis pigmentosa was 
confirmed.  

While her service treatment records are not new, the October 
2003 outpatient treatment report is new in that it has not 
previously been submitted.  The Board also finds that this 
report is material, in that by itself or when considered with 
previous evidence of record, it relates to an unestablished 
fact necessary to substantiate the claim.  Specifically, the 
report suggests that the Veteran's retinitis pigmentosa may 
have manifest during her period of active duty.  As such, the 
aforementioned evidence is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and the evidence 
raises a reasonable possibility of substantiating the 
Veteran's claim.  Therefore, new and material evidence has 
been received since the RO's December 1994 decision, and the 
Veteran's claim is reopened.  See 38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156 (2008).


ORDER

The application to reopen a claim of entitlement to service 
connection for loss of visual acuity, to include residuals of 
an eye injury and retinitis pigmentosa, is granted.


REMAND

Although further delay is regrettable, the Board is of the 
opinion that a remand would be probative in ascertaining 
whether the Veteran's current eye disorder was incurred in, 
aggravated by, or first manifest during her period of active 
duty.

While the Veteran's service treatment records are silent for 
a diagnosis of retinitis pigmentosa or any other chronic eye 
disorder, as noted above, her visual acuity at the time of 
separation had deteriorated since the time of her induction.  
See VA outpatient treatment, October 2003.  This outpatient 
treatment report documented deterioration of her inservice 
visual acuity during an examination to assess the current 
severity of her retinitis pigmentosa.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an eye 
examination by an appropriate specialist.  
The examiner should review the entire 
claims file including associated medical 
examination reports, and should indicate 
in the examination report that the claims 
file has been reviewed.  The examiner 
should also note a May 11, 1977 service 
treatment record during which the Veteran 
was seen by an ophthalmologist, as well as 
her induction and separation examinations 
of September 1974 and September 1977, 
respectively.  After examining the 
Veteran, and conducting any indicated 
testing, the examiner must offer opinions 
as to each of the following questions:

a. Is it at least as likely as not that 
the Veteran's retinitis pigmentosa 
initially manifested during her period 
of active service from October 1974 to 
October 1977;

b. With respect to any manifestations 
of retinitis pigmentosa found to be 
present in service, did the 
manifestations clearly and unmistakably 
exist prior to the Veteran's entrance 
onto active duty;

c. With respect to any manifestations 
of retinitis pigmentosa that the 
examiner finds existed prior to the 
Veteran's entrance onto active duty, 
did the manifestations undergo a 
chronic and permanent increase in 
severity during or as a result of 
service that would be beyond the normal 
progression of the disorder.  If the 
opinion is that such manifestations did 
not undergo such an increase, is it 
clear and unmistakable that it did not.

A complete and thorough rationale for all 
opinions expressed should be provided, and 
the report should include a discussion of 
the Veteran's documented medical history 
and assertions.

2.  The AMC should then readjudicate the 
Veteran's claim for service connection in 
light of all of the evidence of record on 
the merits.  If the issue remains denied, 
the Veteran and her representative should 
be provided with a supplemental statement 
of the case as to the issue on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


